Case 2:20-cv-00053-PLM-MV ECF No. 30, PageID.96 Filed 04/15/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


ABRIELLE LONDO,

           Plaintiff,                     Case No. 2:20−cv−53

    v.                                    Hon. Paul L. Maloney

ENRIGHT FAMILY RESTAURANTS, et
al.,

           Defendants.
                                    /



                                    ORDER
       Defendant's April 6, 2021 Motion to Adjourn Discovery Cutoff Date and
Dispositive Motion Filing Deadline (ECF No. 25) is GRANTED. The discovery
deadline will be extended to July 6, 2021 and the dispositive motion deadline
will be extended to August 6, 2021. All other deadlines and dates in this
Court's case management order (ECF No. 18) remain in effect.

         IT IS SO ORDERED.


Dated: April 15, 2021                            /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U.S. Magistrate Judge
